DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s)1, 2, 8,  11,12,14, 15, 16 & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pub no. 2018/0190871 A1). 
Regarding claim 1, Kim et  al discloses A light-emitting diode structure for improving bonding yield(fig. 1-10b), comprising: a light-emitting diode(120), and one surface of the light-emitting diode comprises a mesa structure(120m) [0047]; a plurality of contact electrodes(140) on the mesa structure(120m) and separated from
each other when viewed from a top view[0050](fig. 5); an insulating layer structure(150/160 fig. 10b) on the contact electrodes;(140)[0069] and a plurality of bonding electrodes (171s and 173s)on the insulating layer structure (150/160 fig. 10b )and respectively covering at least one of the contact electrodes(140) fig. 10a-10b, a surface of one of the bonding electrodes(171s and 173s) facing away from the light-emitting diode (120) having a first platform(larger platform projection on the outer edge)  and a second platform(smaller platform projection on the outer edge), the second platform being on the first platform and away from the mesa structure than the first platform (Kim et al depicts at the left edge( fig. 10b) a protruding portion at 171s that represents the second platform that has a smaller surface area compared to the first platform ,which is represented by the region above the mesa (120) but at a lower position of the second platform, that also surrounds the protruding portion at 171s (second platform)), a surface area of a vertical projection of the second platform on the light-emitting diode is smaller than a surface area of a vertical projection of the first platform on the
light-emitting diode(120), and said vertical projection of the second platform is within
said vertical projection of the first platform(fig. 10b); wherein the insulating layer structure (150/160) comprises a first insulating layer (150)and a second insulating layer (160), the first insulating layer(150) is in contact with and on a sidewall and an upper surface of the light-emitting diode (120), and sides and surfaces of the mesa structure(120m), and the second insulating layer(160) is on the first insulating layer(150) and is substantially conformal to the first insulating layer(150) fig. 10b, wherein the light-emitting diode further comprises a mirror surface conducting
layer (130-[0066])that  is interposed directly between the first insulating layer (150) and the second insulating layer (160), and the mirror surface conducting layer(130) contacts the contact electrodes (140) (Examiner notes that the mirror surface conducting layer electrically contacts electrode 140) fig .10b.
Regarding claim 2, Kim et al discloses wherein the insulating layer structure(150/160) is substantially conformal to surface topography of the mesa structure (120m)and the contact electrodes(140), and the bonding electrodes(173s/171s) are substantially conformal to surface topography of the insulating layer structure.(150/160) fig. 10b

Regarding claim 8, Kim et al discloses wherein the vertical projection of the second platform(smaller platform projection on the outer edge) on the light-emitting diode is at least partially overlapped with the vertical projection of one of the contact electrodes (140)on the light-emitting diode(120) fig. 9b.

Regarding claim 11, Kim et  al discloses A light-emitting diode structure for improving bonding yield(fig. 1-10b), comprising: a light-emitting diode(120), and one surface of the light-emitting diode comprises a mesa structure(120m) [0047]; a plurality of contact electrodes(140) on the mesa structure(120m) and separated from
each other when viewed from a top view[0050](fig. 5); an insulating layer structure(150/160 fig. 10b) on the contact electrodes;(140)[0069] and a plurality of bonding electrodes (171s and 173s)on the insulating layer structure (150/160 fig. 10b )and respectively covering at least one of the contact electrodes(140) fig. 10a-10b, a surface of one of
the bonding electrodes(171s and 173s) facing away from the light-emitting diode (120) having a first platform(larger platform projection on the outer edge)  and a second platform(smaller platform projection on the outer edge), the second platform being on the first platform and away from the mesa structure than the first platform (Kim et al depicts at the left edge( fig. 10b) a protruding portion at 171s that represents the second platform that has a smaller surface area compared to the first platform ,which is
represented by the region above the mesa (120) but at a lower position of the second platform, that also surrounds the protruding portion at 171s (second platform)), a surface area of a vertical projection of the second platform on the light-emitting diode is smaller than a surface area of a vertical projection of the first platform on the
light-emitting diode(120), and said vertical projection of the second platform is within
said vertical projection of the first platform(fig. 10b); and a vertical projection of the through hole (150a)on the light-emitting diode(120) is separated laterally (beside 140)from all of vertical projections of the contact electrodes(140) on the light-emitting diode(120) fig. 10b.
Regarding claim 12, Kim et al discloses wherein the insulating layer structure(150/160) is substantially conformal to surface topography of the mesa structure (120m)and the contact electrodes(140), and the bonding electrodes(173s/171s) are substantially conformal to surface topography of the insulating layer structure.(150/160) fig. 10b
Regarding claim 14, Kim et al discloses wherein the insulating
layer structure (150/160)comprises a first insulating layer(150) and a second insulating layer(160), the first insulating layer(150) is in contact with and on a sidewall and an upper surface of the light-emitting diode(120), and sides and surfaces of the mesa structure(120m), and the second insulating layer(150) is on the first insulating layer (160)and is substantially conformal to the first insulating layer(150) [0064][0069]fig. 10b.
Regarding claim 15, Kim et al discloses wherein the light- emitting diode further comprising a mirror surface conducting layer (130)that is interposed between  the first insulating layer (150)and the second insulating layer(160), and the mirror surface conducting layer(130) contacting the contact electrodes(140) fig. 10b[0066].
Regarding claim 16, Kim et al discloses  and one of the bonding electrodes (173s)is in contact with the mirror surface conducting layer(130) through the through hole (fig. 10b).
Regarding claim 17, Kim et al discloses wherein the vertical projection of the second platform(smaller platform projection on the outer edge) on the light-emitting diode is at least partially overlapped with the vertical projection of one of the contact electrodes (140)on the light-emitting diode(120) fig. 9b.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 &  13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Pub no. 2018/0190871 A1) .
Regarding claim 3, Kim et al discloses all the claim limitations of claim 1 (fig. 10b)but fails to teach wherein the surface area of the vertical projection of the second platform on the light-emitting diode is less than about 80 square micrometers, and a surface area of the light-emitting diode extending in the same direction of a plane of said vertical projection is between about 100 square micrometers and about 10000 square micrometers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve surface area of the vertical projection of the second platform on the light-emitting diode is less than about 80 square micrometers, and a surface area of the light-emitting diode extending in the same direction of a plane of said vertical projection is between about 100 square micrometers and about 10000 square micrometers through routine experimentation to optimize heat dissipation[0084].  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 13, Kim et al discloses all the claim limitations of claim 11 (fig. 10b)but fails to teach wherein the surface area of the vertical projection of the second platform on the light-emitting diode is less than about 80 square micrometers, and a surface area of the light-emitting diode extending in the same direction of a plane of said vertical projection is between about 100 square micrometers and about 10000 square micrometers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve surface area of the vertical projection of the second platform on the light-emitting diode is less than about 80 square micrometers, and a surface area of the light-emitting diode extending in the same direction of a plane of said vertical projection is between about 100 square micrometers and about 10000 square micrometers through routine experimentation to optimize heat dissipation[0084].  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Allowable Subject Matter
Claims 6 & 7 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 6, the limitation of wherein the second insulating layer has a through hole, and one of the bonding electrodes is in contact with the mirror surface conducting layer through the through hole was not found in prior art.  Claim 7 is objected to since it depends from claim 7.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3,6-8,& 11-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
.Applicant's arguments filed 8/10/2022 have been fully considered but they are not persuasive. Applicant argues that In Fig. 9b of Kim (reproduced below with annotations), the vertical projections of the fourth opening 160b (corresponds to the claimed through hole) are not separated from all of the vertical projection of the second contact electrodes 140 (corresponds to the claimed contact electrode). In Fig. 9b of Kim, the vertical projection of the fourth opening 160b is overlapping with the vertical projection of the second contact electrode 140 on the right.
Examiner notes that Kim et al teaches wherein  the insulating layer structure (represented by 150/160)has a through hole (150a), and a vertical projection of the
through hole (150a)on the light-emitting diode(120) is separated laterally( beside 140) from all of vertical projections of the contact electrodes(140) on the light-emitting diode(120)as indicated in the rejection above. Therefore, Kim et al reference is maintained.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813